IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                AT JACKSON              FILED
                            MARCH SESSION , 1999           April 29, 1999

                                                        Cecil Crowson, Jr.
                                                       Appellate Court Clerk
LEROY D. JONES,                    )    C.C.A. NO. 02C01-9809-CC-00296
                                   )
           Appe llant,             )
                                   )    LAKE COUNTY
V.                                 )
                                   )
                                   )    HON. R. LEE MOORE, JR., JUDGE
FRE D RAN EY, W ARDE N,            )
                                   )
           Appellee.               )    (HABEAS CORPUS)



FOR THE APPELLANT:                      FOR THE APPELLEE:

LER OY D . JONE S, pro se               JOHN KNOX WALKUP
N.W.C.C. #267125                        Attorney General & Reporter
Route 1, Box 660
Tiptonville, TN 38079                   CLINTON J. MORGAN
                                        Assistant Attorney General
                                        2nd Floor, Cordell Hull Building
                                        425 Fifth Avenue North
                                        Nashville, TN 37243

                                        C. PHILLIP BIVENS
                                        District Attorney General
                                        P.O. Drawer E.
                                        Dyersburg, TN 38024




OPINION FILED ________________________

AFFIRMED PURSU ANT TO RU LE 20

THOMAS T. WOODALL, JUDGE
                                      ORDER
              In this case, the Petitioner, Leroy D. Jones, filed a petition for writ of

habeas corpus in the Circuit Court of Lake County. He has appealed from the

dismiss al of the pe tition by the trial c ourt witho ut an evid entiary he aring.



              The record reflects that on Septe mbe r 3, 199 6, Petitio ner ple d guilty in

the Criminal Court of Davidson County, Tennessee to the offense of second degree

murder and two (2) coun ts of aggra vated robbe ry. The pleas were pursuant to a

negotiated plea agreement. Petitioner had originally been indicted for first degree

murder, felony murder, and three (3) counts of aggravated robbery. The sentence

imposed pursuant to the agreem ent was fifteen (15 ) years for second degree murder

as a 100% Violent offender, an d eight (8) years for ea ch aggrava ted robbery

conviction as a standard 30% Range I offende r. The aggra vated robbe ries were

ordered to be served concurrent with each other but consecutive to the second

degree murde r senten ce.



              In his petition, and in his brief on appeal, the Petitioner contends that

he never agreed to serve the second degree murder sentence as a 100% Violent

offender, that his guilty plea was therefore not knowingly and voluntarily entered, that

he had in effective assista nce o f coun sel, an d that a s a res ult, his sentences shou ld

be set aside. He argues that the murder sentence should be served as a Range I

standard offender at 30% release eligibility, or in the alterna tive, that the co urt sho uld

order all se ntence s to be se rved con currently.




                                             -2-
              The petition for writ of habeas corpus was filed on September 8, 1998,

and the trial court entered its order on September 15, 1998 summarily dismissing the

petition as the relief requested and the subject matter covered were not proper for

relief by petition for writ of habeas corpus. The trial court did not err by doing so.



              The action taken by the tr ial court, w ithout a jury , was no t a

determination of guilt, and the information in the record does n ot prepo nderate

against the finding of the trial cou rt. There is no error of law in the record requiring

a reversa l of the orde r of dismis sal entere d by the trial c ourt.



              IT IS THERE FORE ORD ERED that the judgm ent of the trial court

dismissing the petition for writ of habe as co rpus is affirme d in ac corda nce w ith Rule

20 of the Court of Criminal Appeals of Tennessee.



                                    ____________________________________
                                    THOMAS T. W OODALL, Judge




CONCUR:



___________________________________
GARY R. WA DE, Presiding Judge


___________________________________
JOSEPH M. TIPTON, Judge




                                             -3-